DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-20 were amended.
This is a Final Action.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.  With respect to abstract idea, examiner respectfully disagrees the amendment overcome the rejection and has further clarified his mappings based on the amendments to the independent claims. Specifically, the newly amended (1) receiving a selection, (2) executing… and (3) outputting… steps are additional elements that do not add significantly to the abstract idea of assigning a score and ranking.  The utilization of machine learning logic is generic recitation of ML algorithms, however if how the ML algorithm is utilized to splitting and scoring the CPG models were amended into the claims should overcome the 101 abstract idea.


Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 8 and 15, specifically claim 1 recites "assigning a score... ranking…”. These limitations could be reasonably and practically performed by the human mind, for instance, given section of CPGs a user can identify, score and rank the sections based on evidential data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
          
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, claims, 1, 8 and 15 further recite “receiving a selection…”, “executing machine learning… one or more sections of the CPGs”, and “outputting…”.  At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying and utilization of ML is “apply it” type recitation of a generic machine learning algorithm, further as taught by prior art of record. Independent claims further recite data sources, a computer system, a computer program product comprising a non-transitory computer-readable storage medium, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                The claims, 1, 8 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity . This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. Furthermore, utilization of ML is “apply it” type recitation of a generic machine learning algorithm, further as taught by prior art of record.

Claims 2-7, 9-14 and 16-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “further including identifying and analyzing…” (claim 2), “further including dynamically associating the score…” (claim 3), “further including determining the score…” (claim 4), “wherein flagging the duplicate data comprises marking the duplicate data in the table” (claim 5), “further including initializing a machine learning mechanism…” (claim 6), “…further including providing a notification indicating a change…” (claim 7). The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 8-20 are similar to claims 1-7 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.
In view of compact prosecution, if how the ML algorithm is utilized to splitting and scoring the CPG models were amended into the claims should overcome the 101 abstract idea.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Zaher et al. (US 2018/0181718 – IDS) in view of Megerian et al. (US 2020/0176113) further in view of Carrier et al. (US 2016/0154892)

1. Zaher teaches, A method for implementing intelligent ranking of sections of clinical practice guidelines (Abstract) by a processor, comprising:
receiving a selection, via a user interface of a computing device, of one or more clinical practice guidelines (CPGs) as a text data (Abstract, Fig 1, 6 and 7, Paragraph 42 – teaches display of text); 
assigning a score to the one or more sections of clinical practice guidelines (CPGs) according evidential data identified in one or more data sources (Abstract, Paragraphs  61, 62 and 72 – teaches ACCP rating scoring, one or more sections of a clinical studies are scored); 
ranking the one or more sections of the CPGs according to the scoring (Paragraph 2 – teaches a ranking based on clinician discretion factor, according to the stratifying scoring and risk stratification based on scoring system).
and
outputting, via the user interface of the computing device, the ranking of the one or more sections of the CPGs  according to the scoring (Paragraph 2 – teaches a ranking based on clinician discretion factor, according to the stratifying scoring and risk stratification based on scoring system).
Zaher does not explicitly teaches 
executing machine learning logic to analyze the one or more CPGs to generate one or more CPG models, wherein generating the one or more CPG models includes splitting the one or more CPGs into one or more sections of the CPGs based on a correlation of the text data between the one or more sections of the CPGs; and …more than one data sources;
However, Carrier teaches, executing machine learning logic to analyze the one or more CPGs to generate one or more CPG models, wherein generating the one or more CPG models includes splitting the one or more CPGs into one or more sections of the CPGs based on a correlation of the text data between the one or more sections of the CPGs (Abstract, Paragraphs 50, 54 and 61 – teaches NPL documents are split into portions of separate sections) .
Furthermore, Megerian, more than one data sources (Paragraphs 21 – teaches guidelines stored in separate data stores (one or more)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Zaher’s invention the ability to store guidelines in plurality of data stores as taught by Megerian and storing and generating separate sections of document by splitting an NPL document using a machine learning algorithm.  Because, Zaher, Carrier and Megerian are in the same field of endeavor of utilizing information retrieval and using clinical guidelines to determine therapies, and would enhance Zaher by allowing Zaher to rank and split therapy to determine the best recommendations.

2. Zaher/Carrier/Megerian teaches, the method of claim 1, further including identifying and analyzing the one or more sections of the CPGs in one or more data sources (Paragraphs 21 – teaches storing guidelines in separate data stores, Megerian).

3. Zaher/Carrier/Megerian teaches, The method of claim 1, further including dynamically associating, during the generating of the one or more CPG models, the score of the one or more sections of the CPGs according to evidential data identified in one or more data sources  (Paragraph 21, Fig 5:500, 505, 510, 515 – determining therapies and determining guidelines (stored in separate data stores), constructing guideline tree (association of the CPGs), Megerian).

4. Zaher/Carrier/Megerian teaches, The method of claim 1, wherein the score of the one or more sections of the CPGs indicates a level of positive evidentiary support or negative evidentiary support for the one or more sections of the CPGs (Paragraph 39 – teaches positive or negative neutral support with respect to each of the implicated therapies, Megerian).

5. Zaher/Carrier/Megerian teaches, The method of claim 1, further including defining the evidential data to include at least one of text data, media data, and quantitative data proving or disapproving the one or more sections of the CPGs, (paragraphs 21, 39, 40, 42, 49, 50, 92, 95 and 113 – teaching a sentiment component which include quantitative data approving or disproving therapies, comparing therapies to determine ranking, Megerian)

6. Zaher/Carrier/Megerian teaches, The method of claim 1, further including executing the machine learning logic to: 
collect and use feedback data in relation to the ranking the one or more sections of the CPGs according to the scoring; and  adjust the ranking of the one or more sections of the CPGs according to the scoring (Paragraphs 2, 21, 31, and 54– teaches periodically updates by SMEs (which would inherently incorporate, updates based on reviews and other system feedbacks) thereby affecting the scoring and ranking of the therapies based on utilizing machine learning models to identify patient attributes that have historically driven treatment decisions, Megerian).

7. Zaher/Carrier/Megerian teaches, The method of claim 1, further including providing a notification indicating a change or modification to the score or a ranking of the one or more sections of the CPGs based on the evidential data (Paragraph 23 – teaches the periodic updates (notifications) to the guideline tree that leads to suggestions in therapies (changes in scores or ranking of therapies), Megerian).

Claims 8 and 15 are similar to claim 1 hence rejected similarly.
Claims 9 and 16 are similar to claim 2 hence rejected similarly.
Claims 10 and 17 are similar to claim 3 hence rejected similarly.
Claims 11 and 18 are similar to claim 4 hence rejected similarly.
Claims 12 and 18 are similar to claim 5 hence rejected similarly.
Claims 13 and 19 are similar to claim 6 hence rejected similarly.
Claims 14 and 20 are similar to claim 7 hence rejected similarly.







Conclusion
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159